           Case MDL No. 2981 Document 83-1 Filed 01/22/21 Page 1 of 7




                    BEFORE THE UNITED STATES JUDICIAL PANEL
                         ON MULTIDISTRICT LITIGATION

IN RE GOOGLE ANTITRUST LITIGATION                       MDL No. 2981




                     [PROPOSED] SUPPLEMENTAL INFORMATION

       Defendants Alphabet Inc., Google LLC, Google Ireland Limited, Google Commerce Ltd.,

Google Payment Corp., and Google Asia Pacific Pte. Ltd. (collectively, “Google”) respectfully

submit this Supplemental Information to modify its Response to Plaintiff J. Jackson Paige’s

Motion for Transfer and Consolidation Pursuant to 28 U.S.C. § 1407 (the Paige Motion). Since

Google filed its Response, dated November 27, 2020, there have been material developments

that now warrant centralizing all pending putative Google Play consumer class action cases in

the Northern District of California before Judge James Donato.

       When Google filed its Response to the Paige Motion, all putative Google Play consumer

actions, other than the Paige action, were pending in the Northern District of California, 1 and

Google had filed its motion to transfer Paige to the Northern District of California pursuant to 28

U.S.C. § 1404(a). 2 (Resp. at 10, JPML ECF No. 36.) Google thus argued that centralization as

requested by the Paige Motion was unnecessary; Google’s § 1404(a) motion provided a superior

means to address the inter-district circumstances caused by Paige’s decision to file in the District

of Columbia and not the Northern District of California. (See Resp. at 1, 9-10, JPML ECF No.


1
  Those cases are now consolidated for pretrial and trial purposes in In re Google Play
Consumer Antitrust Litigation, No. 3:20-cv-05761-JD (N.D.Cal.).
2
  Google’s motion to transfer Paige to the Northern District of California is now fully briefed
and is pending in the District of Columbia. See Defs.’ Mot., Paige v. Google LLC, No. 1:20-cv-
03158-APM (D.D.C. Nov. 24, 2020), ECF No. 12; Pl.’s Mem., Paige v. Google LLC, No. 1:20-
cv-03158-APM (D.D.C. Dec. 8, 2020), ECF No. 19; Defs.’ Reply, Paige v. Google LLC, No.
1:20-cv-03158-APM (D.D.C. Dec. 15, 2020), ECF No. 20.


                                                 1
            Case MDL No. 2981 Document 83-1 Filed 01/22/21 Page 2 of 7




36.) In the alternative, Google’s Response stated that if the Panel concludes that centralization is

appropriate, the Northern District of California is the most appropriate forum for centralization,

and centralization should not include unrelated cases such as In re Google Digital Advertising

Antitrust Litigation, No. 5:20-cv-03556-BLF (N.D. Cal.). (See Resp. at 16 n.9.)

       Since the filing of Google’s Response to the Paige Motion, an additional case has been

filed in the Northern District of California, Kavulak v. Google LLC, No. 5:20-cv-09421, and five

additional putative Google Play consumer class actions have been filed in four district courts

other than the Northern District of California. These are:

 McCready v. Google LLC, No. 1:20-cv-03556-APM                      District of Columbia

 Blumberg v. Google LLC, No. 1:20-cv-03557-APM                      District of Columbia

 Ratliff v. Google LLC, No. 3:20-cv-00833-DPJ-FKB                   Southern District of Mississippi

 Alexander v. Google LLC, No. 2:21-cv-00018-RCY-LRL                 Eastern District of Virginia

 Black v. Google LLC, No. 4:21-cv-00077                             Eastern District of Missouri


As a result, of the fifteen putative Google Play consumer class actions now on file, nine

(including the original five Google Play consumer cases) are being actively litigated in the

Northern District of California, including the just filed Kavulak case. The other subsequently

filed cases purporting to represent overlapping nationwide classes of Google Play consumers,

together with the Paige action (also filed well-after the original cases were filed in the Northern

District of California), are now pending in four other districts.

       In view of these changed circumstances, Google respectfully submits that all pending and

any future putative Google Play consumer class actions should be centralized in the Northern




                                                  2
              Case MDL No. 2981 Document 83-1 Filed 01/22/21 Page 3 of 7




District of California before Judge James Donato. 3 This will be a superior and more efficient

approach to eliminate multi-district litigation of Google Play consumer class actions, as

compared to Google filing additional motions to transfer under § 1404(a) in each case now

currently pending (or that might be filed) in districts other than in the Northern District of

California.

          The following table identifies the pending putative Google Play consumer class actions

that Google submits should be so centralized:

              Consumer Case Name and Number                                     Court

    In re Google Play Consumer Antitrust Litigation,              Northern District of California
    No. 3:20-cv-05761-JD 4

       1. Carr v. Google LLC, No. 3:20-cv-05761-JD

       2. Bentley v. Google LLC, No. 3:20-cv-07079-JD

       3. McNamara v. Google LLC, No. 3:20-cv-07361-JD

       4. Herrera v. Google LLC, No. 3:20-cv-07365-JD

       5. Carroll v. Google LLC, No. 3:20-cv-07379-JD

       6. Roberts v. Google LLC, No. 3:20-cv-07824-JD


3
  Google continues to oppose centralization of the Digital Advertising Antitrust Litigation for the
same reasons as the plaintiffs in that action do: it is an unrelated action in which no allegations
concern conduct with respect to Google Play; rather, the action concerns “online display
advertising services.” (Resp. at 16-17, JPML ECF No. 36.) Similarly, the lack of commonality
defeats the argument by the McCready and Blumberg Plaintiffs that centralization in the District
of Columbia is appropriate in light of the State Attorneys General suit filed there against Google
on December 17, 2020. See Plaintiffs McCready and Blumberg’s Interested Party Response at 2
(JPML ECF No. 76). That case, like the case filed by the U.S. Department of Justice in the
District of Columbia, challenges conduct in wholly-different alleged relevant markets (i.e.,
general search services, general search text advertising, and general search advertising), Compl.
¶ 1, Colorado v. Google LLC, No. 1:20-cv-03715-APM (D.D.C.), ECF No. 3, than are at issue in
the Google Play cases (i.e., the alleged Android app distribution market).
4
  Gamble v. Google LLC, No. 3:20-cv-7984-JD (N.D. Cal.), was voluntarily dismissed without
prejudice. See Exhibit A hereto.



                                                  3
            Case MDL No. 2981 Document 83-1 Filed 01/22/21 Page 4 of 7




     7. Stark v. Google LLC, No. 3:20-cv-08309-JD

     8. Esquivel v. Alphabet Inc., No. 3:20-cv-08337-JD

 Kavulak v. Google LLC, No. 5:20-cv-09421                         Northern District of California

 (Relation to and consolidation with In re Google Play
 Consumer Antitrust Litigation pending)

 Paige v. Google LLC, No. 1:20-cv-03158-APM                       District of Columbia

 McCready v. Google LLC, No. 1:20-cv-03556-APM                    District of Columbia

 Blumberg v. Google LLC, No. 1:20-cv-03557-APM                    District of Columbia

 Ratliff v. Google LLC, No. 3:20-cv-00833-DPJ-FKB                 Southern District of Mississippi

 Alexander v. Google LLC, No. 2:21-cv-00018-RCY-LRL               Eastern District of Virginia

 Black v. Google LLC, No. 4:21-cv-00077                           Eastern District of Missouri


       Centralization of these Google Play consumer cases in the Northern District of California

is appropriate for the following reasons:

       1.      Each of the identified multi-district cases involve common questions of fact

related to Google Play including, without limitation, similar alleged antitrust relevant markets,

Google’s alleged monopoly power and harm to competition in those alleged relevant markets,

and alleged antitrust injury to consumer class plaintiffs. This supports centralization of the

Google Play consumer cases. See In re Keurig Green Mountain Single-Serve Coffee Antitrust

Litig., 24 F. Supp. 3d 1361, 1362 (J.P.M.L. 2014); see also In re Secondary Ticket Market

Refund Litig., MDL No. 2951, 2020 WL 4670728, at *2 (J.P.M.L. Aug. 6, 2020) (“StubHub-only

MDL [wa]s warranted” because there were “six putative nationwide class actions pending in four

districts”); In re Diisocyanates Antitrust Litig., 341 F. Supp. 3d 1376, 1377 (J.P.M.L. 2018)

(centralizing three antitrust actions pending in three districts). Centralization will also avoid




                                                  4
            Case MDL No. 2981 Document 83-1 Filed 01/22/21 Page 5 of 7




inefficiencies resulting from separate pretrial proceedings. See In re Delta Dental Antitrust

Litig., 433 F. Supp. 3d 1358, 1359 (J.P.M.L. 2020).

       2.      The Northern District of California is the “center of gravity.” The first five

Google Play consumer class actions were filed there; nine of the fifteen currently pending

Google Play consumer class actions are or soon will be consolidated in that district with Judge

Donato; and those cases are being actively litigated with ongoing coordinated discovery, and a

Consolidated Consumer Class Action Complaint on file for which a proposed approach to

respond is sub judice. The Northern District of California is thus the most appropriate forum to

consolidate the cases more recently filed in other districts. See In re EpiPen (Epinephrine

Injection, USP) Marketing, Sales Practices & Antitrust Litigation, 268 F. Supp. 3d 1356, 1360

(J.P.M.L. 2017); In re Soc’y Ins. Co. COVID-19 Bus. Interruption Protection Ins. Litig., MDL

No. 2964, 2020 WL 5887444, at *2 (J.P.M.L. Oct. 2, 2020).

       Further making the Northern District of California the most appropriate court for

centralization is that court’s relation of the Google Play consumer actions to the Epic Google

Play developer action (Epic Games, Inc. v. Google LLC, No. 3:20-cv-05671-JD (N.D. Cal.)), as

well as two Google Play putative developer class actions (Pure Sweat Basketball v. Google LLC,

No. 3:20-cv-05792-JD (N.D. Cal.) and Peekya App Services, Inc. v. Google LLC, No. 3:20-cv-

06772 (N.D. Cal.)), all of which are subject to the Paige Motion. The two developer class

actions have been consolidated into a single docket, as In re Google Play Developer Antitrust

Litigation, No. 3:20-cv-05792-JD (N.D. Cal.). Google’s Rule 12(b)(6) motion to dismiss the




                                                 5
             Case MDL No. 2981 Document 83-1 Filed 01/22/21 Page 6 of 7




Epic case and the Google Play developer class actions is now fully briefed, with a hearing set on

the motion for February 18, 2021. 5

        3.      The Northern District of California is the most convenient district for most parties

and witnesses. Whereas none of the parties (plaintiffs or defendants) in the Google Play actions

reside or are based in Washington, D.C., the common defendant—Google LLC—is

headquartered in the Northern District of California, and 94% of Google’s employees who are

part of the Google Play organization in the United States are based in the Northern District of

California. (Resp. at 1-2, ECF No. 36.) In addition, most Google Play consumer plaintiffs, and

all three related Google Play developer plaintiffs, filed their actions in that district.

        For the avoidance of doubt, Google reiterates that In re Google Digital Advertising

Antitrust Litigation, No. 5:20-cv-03556-BLF (N.D. Cal.)—pending separately in the Northern

District of California—is unrelated to Google Play, as it concerns “online display advertising

services,” and not app distribution. (Resp. at 16-17, JPML ECF No. 36.) That action should not

be subject to any centralization order.

        Accordingly, Google respectfully submits that the identified Google Play putative

consumer class actions should be centralized in the Northern District of California with Judge

Donato. As noted, Google does not oppose centralization of the related Google Play developer

actions (already pending in the Northern District of California) if the Panel concludes that such

additional centralization would be just and efficient.




5
 Google does not oppose centralization of these Google Play developer cases with the putative
Google Play consumer class actions in the Northern District of California should the Panel
conclude that such additional centralization would be just and efficient.



                                                   6
          Case MDL No. 2981 Document 83-1 Filed 01/22/21 Page 7 of 7




Dated: January 22, 2021               Respectfully submitted,

                                      MORGAN, LEWIS & BOCKIUS LLP

                                      By: /s/ Brian C. Rocca
Richard S. Taffet                        Brian C. Rocca
richard.taffet@morganlewis.com           brian.rocca@morganlewis.com

101 Park Avenue                           Sujal J. Shah
New York, NY 10178-0060                   sujal.shah@morganlewis.com
Telephone: +1.212.309.6000
Facsimile: +1.212.309.6001            One Market
                                      Spear Street Tower
Willard K. Tom                        San Francisco, CA 94105-1596
willard.tom@morganlewis.com           Telephone:     +1.415.442.1000
                                      Facsimile:     +1.415.442.1001
1111 Pennsylvania Ave. NW
Washington, DC 20004-2541
Telephone: +1.202.739.3000
Facsimile: +1.202.739.3001            Attorneys for Defendants




                                      7
